Citation Nr: 1203746	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a skin condition, diagnosed as xerosis or ichthyosis.

2.  Entitlement to service connection for bilateral thumb arthritis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971, August 1990 to July 1991, and February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in which the RO, in pertinent part, denied service connection for skin, bilateral thumb, and left foot disabilities.  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, a 60-day abeyance was granted to allow the Veteran to submit additional evidence; however, no additional evidence was received.

In June 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As the RO/AMC scheduled the Veteran for a VA examination and obtained the requested medical opinions, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Prior to certifying this appeal to the Board, in a November 2011 rating decision, the RO granted the Veteran's claim for service connection for left foot neuropathy.  Because the November 2011 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

FINDINGS OF FACT

1.  Xerosis or ichthyosis did not manifest in service and is unrelated to service.

2.  Bilateral thumb arthritis did not manifest in service, within the one year presumptive period, and is unrelated to service.


CONCLUSIONS OF LAW

1.  A skin condition, diagnosed as xerosis or ichthyosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Bilateral thumb arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in pre-rating letters dated in March 2006.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations in September 2006 and December 2010, and medical opinions were provided in July 2011.  As the July 2011 medical opinions included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the December 2010 VA examination, along with the July 2011 medical opinions, are adequate to make a determination on these claims.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection and granted him a 60-day abeyance to submit additional evidence with regard to his claim.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. 
§ 3.103 was applicable to Board hearings in September 2009, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. 
§ 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011). 

In this case, the Veteran contends that his skin disorder, described as scaling and cracking of the skin, developed after he returned from Somalia sometime between 1990 and 1995 (Hearing Transcript, pg. 24).  He alleges that his thumb disability also developed in the 1990s and is related to service (Hearing Transcript, pg. 32). 

Skin Condition

The Veteran's service treatment records reflect that he was treated for pseudofolliculitis or folliculitis barbae in 1968, 1969, and 1970, and athlete's foot in 1968.  On an August 1980 Report of Medical History, the Veteran indicated that he had skin diseases and it was noted that he had folliculitis barbae.  On an April 1986 Report of Medical History, when asked whether he ever had or now has a skin disease, the Veteran left the question blank.  However, on the corresponding Report of Medical Examination, it was noted that his skin was normal.  The Veteran's skin was also noted as normal on periodic medical examinations conducted in March 1988, May 1990, June 1992, August 1993, July 1995, July 1996, and June 1999.  Furthermore, he denied having skin diseases on reports of medical history dated in March 1988, August 1987, June 1992, August 1993, July 1995, July 1996, and June 1999.  On a February 2003 Smallpox Vaccination Initial Note, the Veteran denied having eczema or atopic dermatitis (characterized as involving itchy, red, scaly rash) or having an itchy rash lasting more than 2 weeks.

The report of the September 2006 VA examination reflects that the Veteran complained of dry, pruritic, and scaly skin since 1991.  He said that he contacted military doctors and they gave him an emollient, which he used almost every day.  The examiner diagnosed the Veteran with xerosis of the skin of the lower and upper extremities.  The examiner noted that this condition had been treated and developed in service; however, the examiner did not review the Veteran's service treatment records prior to reaching this conclusion.

During the September 2009 Board hearing, the Veteran testified that he developed a skin condition coming back from Somalia sometime between 1990 and 1995.  He said that it mostly affected his face and scalp.  

In June 2010, the Board remanded the claim to obtain a VA examination and medical opinion based on a complete review of the Veteran's claims file.  

The report of the November 2010 VA examination reflects that the Veteran said that he developed itching, cracking, and dryness of areas of skin while on active duty, but that the condition had gotten worse.  He said he used baby oil to treat the affected areas.  On objective examination, he had skin on his arms, forearms, and backs of the legs that was roughened and scaly in appearance.  The diagnosis was severe xerosis versus ichthyosis.  The examiner stated that diagnosis of the skin was difficult in the treated condition, but that it was likely severe xerosis or the milder varieties of ichthyosis.  

The November 2010 examiner did not provide an opinion as to etiology of the Veteran's skin condition, so the AMC requested an opinion based on a review of the claims file and the clinical findings.  In a July 2011 addendum, the examiner noted that outside of folliculitis barbae, the claims file was silent as to any other skin disorder.  The examiner therefore opined that the Veteran's claimed skin condition, diagnosed as xerosis or ichthyosis, was less likely as not related to service.

In this case, the Board finds that the evidence of record weighs against the claim for service connection.  The medical evidence reflects that the Veteran was treated for folliculitis barbae during service, a condition usually caused by shaving that affects the face and neck.  Other than athlete's foot, no other skin condition was noted during service.  Currently, the Veteran has a skin condition that affects his upper and lower extremities, which has been diagnosed as severe xerosis or mild ichthyosis.  This condition was not noted in service and the July 2011 VA examiner opined that it was not related to service.  The Board finds that the July 2011 VA examiner's opinion is highly probative as it was based on a detailed review of the Veteran's medical history and clinical findings, and supported by medical rationale.  

In reaching this conclusion, the Board has considered the Veteran's lay testimony and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's testimony during the September 2009 Board hearing that a rash of the face and scalp developed during or after his return from Somalia tends to weigh against his claim.  As noted above, the Veteran's current skin condition affects his upper and lower extremities - not his head.  Furthermore, the Veteran's statements to the VA examiners that dry, scaly skin began during active duty in the 1990s are not credible because they are inconsistent with his hearing testimony and inconsistent with his service treatment records wherein he denied having a skin diseases and his skin was noted to be normal during the 1990s.  In this case, the Veteran's statements are outweighed by the opinion of the VA examiner.  This opinion is highly probative, as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's skin condition, as well as consideration of all relevant lay and medical evidence of record.

Bilateral Thumb Arthritis

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to his thumbs.  The reports of medical examinations noted above all indicate that his upper extremities were normal; he also denied swollen or painful joints on the reports of medical history noted above.  Between periods of active service, a January 2002 private medical record reflects that the Veteran complained of right thumb pain, which was thought to be tendonitis secondary to his work as a carpenter.  There are no records of follow-up treatment for this condition, including during the period of active duty from February 2003 to February 2004.

The report of the September 2006 VA examination reflects that the Veteran complained of bilateral thumbs, first joint popping.  The examiner noted that this was a typical finding in beginning degenerative osteoarthritis of the hand and that review of medical records was not applicable.  The report of X-rays of the left hand and thumb noted no significant radiographic findings.

In June 2010, the Board remanded the claim to obtain a VA examination and medical opinion based on a complete review of the Veteran's claims file.  

The report of the November 2010 VA examination reflects that the Veteran stated that he developed problems with both thumbs while on active duty, which he described as a constant clicking.  The examiner noted that the condition involving clicking of thumbs that the Veteran complained of during active duty was known as trigger thumb.  The examiner indicated that this condition had resolved and that the Veteran no longer had symptoms of trigger thumb.  Rather, the examiner diagnosed the Veteran with degenerative joint disease (DJD) (i.e., arthritis) of the metacarpophalangeal joints of both thumbs.  This diagnosis was made based on complaints of pain and stiffness in the joints, some bony swelling, and loss of range of motion.  December 2010 X-rays of the hands showed bilateral degenerative changes.  The AMC requested an additional VA medical opinion.  In a July 2011 addendum, an examiner noted that trigger finger is a type of tendonitis and therefore a diagnosis of trigger thumb, which had resolved, was consistent with the record.  The examiner noted that the X-ray studies performed 6 years after the Veteran's last period of active duty showed only mild changes and that based on a review of the claims file, the DJD of the metacarpophalangeal joints of the thumbs was less than likely related to service.

In this case, the Board finds that the evidence of record weighs against the claim for service connection.  The medical evidence reflects that the Veteran was not treated for any thumb problems during service.  He was treated for thumb tendonitis during civilian life in January 2002, which the VA examiners noted to be consistent with a diagnosis of trigger thumb that has since resolved.  The July 2006 VA examiner indicated that his current symptoms were consistent with early arthritis of the hands; however the X-rays of the left hand and thumb did not show any arthritis.  Arthritis was later confirmed by the December 2010 X-rays.  Arthritis of the thumbs was not noted in service, within one year of service, and the July 2011 VA examiner opined that it was not related to service.  The Board finds that the July 2011 VA examiner's opinion is highly probative as it was based on a detailed review of the Veteran's pertinent medical history and clinical findings, and supported by medical rationale.  

In reaching this conclusion, the Board has considered the Veteran's lay testimony and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's testimony that he experienced clicking in his thumbs during active duty is credible.  However, the Veteran's statements are outweighed by the opinions of the VA examiners that the symptoms the Veteran described having during service were consistent with trigger thumb and that this condition resolved.  Such opinions are highly probative, as they reflect the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's thumb condition, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current DJD is related to service, the onset and etiology of arthritis is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Whether it is related to service requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

For all the foregoing reasons, the Board finds that the claims for service connection for a skin condition and for bilateral thumb arthritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for a skin condition, diagnoses as xerosis or ichthyosis, is denied.

Service connection for bilateral thumb arthritis is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


